Citation Nr: 1621205	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  14-01 670	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increases in the ratings for a cervical spine disability (currently rated 20 percent prior to October 22, 2015, and 30 percent from that date).  

2.  Entitlement to increases in the ratings for a left upper extremity neurological disability (currently rated 20 percent prior to January 9, 2015, and 40 percent from that date).  

3.  Entitlement to a rating in excess of 20 percent for a right upper extremity neurological disability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to March 1989 and from September 1989 to June 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) that continued the 20 percent ratings assigned for cervical spine and  left upper extremity neurological disabilities, and from a February 2015 rating decision that granted service connection for a right upper extremity neurological disability, rated 20 percent, (and increased the rating for the left upper extremity neurological disability to 40 percent) both grants effective January 9, 2015.  In September 2015, these matters were remanded for development (by a Veterans Law Judge other than the undersigned).  A January 2016 rating decision increased the rating for the Veteran's cervical spine disability to 30 percent, effective October 22, 2015.  The Veteran has not expressed satisfaction with that determination and the appeal in the matter continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  The claims seeking increased ratings for a cervical spine disability and for a left upper extremity neurological disability are characterized to reflect that "staged" ratings are assigned, and that all stages are on appeal.  The case is now assigned to the undersigned.  


FINDINGS OF FACT

1.  Prior to October 22, 2015, the Veteran's cervical spine disability was not shown to have been manifested by forward flexion of the cervical spine limited to 15 degrees or less, and the cervical spine was not ankylosed; from that date, unfavorable ankylosis of the cervical spine is not shown; separately ratable neurological manifestations, other than of both upper extremities, and incapacitating episodes of intervertebral disc syndrome are not shown.   

2.   Prior to January 9, 2015, the Veteran's left (major) upper extremity neurological disability is not shown to have been manifested by symptoms and/or impairment exceeding mild incomplete paralysis; from that date, the disability is not shown to have been manifested by symptoms and/or impairment exceeding moderate incomplete paralysis.  

 3.  Prior to October 22, 2015, the Veteran's right (minor) upper extremity neurological disability is not shown to have been manifested by symptoms and/or impairment exceeding mild incomplete paralysis; from that date, the disability is reasonably shown to be manifested by symptoms/impairment consistent with moderate, but not severe, incomplete paralysis.


CONCLUSIONS OF LAW

1.  Ratings for the Veteran's cervical spine disability in excess of 20 percent prior to October 22, 2015, and/or in excess of 30 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5242 (2015).

2.  Ratings for the Veteran's left upper extremity neurological disability in excess of 20 percent prior to January 9, 2015, and/or in excess of 40 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.124a, Code 8513 (2015).

3.  The Veteran's right upper extremity neurological disability warrants staged ratings of 20 percent, but no higher, prior to October 22, 2015, and 30 percent, but no higher, from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R.       §§ 3.102, 4.7, 4.10, 4.124a, Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence of a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  January and March 2012 correspondence provided the Veteran the general-type notice required.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  The appeal regarding the rating for right upper extremity neurological disability is from the rating assigned with the award of service connection, and the purpose of statutory notice was satisfied.  A February 2015 supplemental statement of the case provided notice on the downstream issue of entitlement to an increased initial rating.

Pertinent treatment records have been associated with the Veteran's record.  The AOJ arranged for September 2012 and January 2015 VA examinations in connection with these claims and, pursuant to the Board's September 2015 remand, a further examination in October 2015.  The Board finds that the examination reports are adequate for rating purposes as they include all findings necessary to decide these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The AOJ has substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that remains outstanding; VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
      
Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.   § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned staged ratings for the left upper extremity neurological disability and the cervical spine disability, and the following analysis is undertaken with consideration of the possibility of further staged ratings.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Cervical Spine Disability

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A.   §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's cervical spine disability has been rated under Code 5010-5242 and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  The Board notes that because it includes cervical intervertebral disc syndrome (IVDS), it is more appropriately rated under Code 5243 (which provides for rating under the alternative criteria for rating based on incapacitating episodes in addition to those under the General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A rating in excess of 40 percent requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Under the formula for rating IVDS based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

A July 2012 x-ray of the Veteran's cervical spine revealed moderately advanced degenerative disc disease and spondylosis.  This x-ray finding was similar to those found in July 2005, with mild progression but no acute abnormality noted.

On September 2012 VA neck examination, the Veteran reported that he injured his neck in a motor vehicle accident during service.  He reported chronic neck pain since that time which has progressively worsened over the years. He complained of flare-ups, including neck pain and stiffness, approximately four times per week, with severity of nine out of 10.  Flare-ups generally occurred after cutting grass, jumping, playing basketball, running, or wearing a helmet while riding his motorcycle.  He also reported symptoms related to his (separately service-connected) neurological disabilities (discussed below).   He denied the use of any assistive devices and reported he is able to perform activities of daily living (ADLs) without difficulty.  

Range of motion testing revealed forward flexion to 45 degrees, with pain at 30 degrees, and extension limited to 25 degrees with pain at 20 degrees.  Right and left lateral flexion were limited to 20 and 30 degrees, respectively, and right and left lateral rotation were each limited to 45 degrees, with pain at the end of range of motion testing.  The Veteran was able to perform repetitive use testing with no additional loss of function/range of motion.  Functional loss included less movement than normal, weakened movement, and pain on movement.  There was no evidence of pain on palpation, guarding, or muscle spasm.  Muscle strength testing was normal, and no neurological abnormalities were noted (other than those which are already service-connected), and there was no evidence of IVDS.  Regarding employment, the Veteran reported that his cervical spine disability impacted on his ability to work in that he experienced occasional neck pain with heavy lifting.  He reported that twice in the prior year he had to take off from work (for an unstated period) due to his neck disability.

A September 2012 MRI revealed normal vertebral body height and alignment, normal cord caliber and signal intensity, and disc pathology from C2 to C7.

A February 2014 MRI revealed worsening of the cervical spondylosis with mild foramen compromise at C4-5 on the left caused by disc pathology and osteophytes.

On January 2015 VA neck examination, the Veteran reported daily neck stiffness and pain rated 7 on a scale of 10 in severity on average. He reported flare-ups once a week with pain rated 10 out of 10 in severity.  On occasion, he used a cane for ambulation, but was able to perform ADLs without difficulty.  He denied any functional loss or functional impairment of the cervical spine.

Range of motion testing revealed forward flexion limited to 20 degrees, extension to 40 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  There was pain at the end of all ranges of motion, but the pain did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with no additional loss of function/range of motion.  Pain, weakness, fatigability, and incoordination did not significantly limit his functional ability with repeated use over a period of time or with flare-ups, and there was no evidence of guarding or muscle spasms.  IVDS was noted; the Veteran did not have any episodes requiring prescribed bed rest in the past 12 months.  No neurological abnormalities were noted (other than those which are already service-connected), and the spine was not ankylosed.  Regarding employment, the Veteran reported that his cervical spine disability impacted on his ability to work in that he experienced occasional neck pain with heavy lifting and had to take four weeks off from work in the prior year due to the disability.

A January 2015 x-ray showed worsening degenerative changes in the mid cervical spine when compared to previous exams.  C4-C5 and C5-C6 showed both anterior and posterior osteophytes.  

On October 22, 2015, VA neck examination pursuant to the Board's September 2015 remand, the Veteran complained of constant pain in the midline of the posterior neck, radiating to the posterior occiput, rated 7 or 8/10 in severity; flare-ups generally occurred after overuse of the neck or with weather changes, and were reported to be 9/10 in severity.  The neck pain required him to recline for relief and caused functional impairment in his ability to work.  He denied the use of any assistive devices.

Range of motion testing revealed forward flexion, extension, and right lateral flexion limited to 10 degrees, left lateral flexion to 15 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 25 degrees.  The examiner noted that pain results in marked restriction of neck movements.  There was evidence of pain with weightbearing but no evidence of pain on palpation.  Repetitive use testing revealed right and left lateral rotation further limited to 20 and 15 degrees, respectively.  Pain, weakness, fatigability, and incoordination were noted to significantly limit functional ability with repeated use over a period of time and during flare-ups.  There was no evidence of guarding or muscle spasm, no ankylosis, and no other neurological abnormalities (other than those for which the Veteran is separately service-connected).  IVDS was noted; there were no episodes of acute signs and symptoms requiring prescribed bedrest in the past 12 months.  Regarding functional impact, the Veteran started that his neck disability makes it difficult to work; he could not wear a helmet due to associated pain.

Considering the period prior to October 22, 2015, the evidence of record shows that forward flexion of the cervical spine ranged from 20 to 45 degrees, with no further limitation of motion following repetitive use, and no evidence of ankylosis.  Therefore, a rating in excess of 20 percent under the General Formula was not warranted.   Notably, neurological manifestations other than of the upper extremities, and incapacitating episodes of disc disease were not shown prior to October 22, 2015.  Therefore, prior to that date a rating in excess of 20 percent was not warranted.  

Considering the evidence from October 22, 2015, VA examination on that date found forward flexion limited to 10 degrees, with no further limitation of motion following repetitive use, and no evidence of ankylosis.  There is no evidence in the record suggesting that the Veteran's cervical spine disability picture has been comparable to unfavorable ankylosis, the level of impairment that would warrant the next higher rating under the General Formula.  While further separate ratings may be assigned for additional neurological manifestations, such are not shown.  Likewise, incapacitating episodes of cervical IVDS are neither shown nor alleged; on October 22, 2015, it was noted that there were no incapacitating episodes requiring prescribed bedrest in the past 12 months.  Accordingly, a rating in excess of 30 percent is not warranted.

Neurological Manifestations

Under 38 C.F.R. § 4.124a, diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," and "severe" under Codes 8510 and 8513 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."           38 C.F.R. § 4.6.

The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, either cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.                 See 38 C.F.R. § 4.124.

The Veteran maintains that his service-connected right and left upper extremity neurological disabilities are more severe than reflected by the ratings currently assigned.  He has been assigned a 20 percent rating for the right upper extremity neurological disability under Code 8510 and staged (20 percent prior to January 9, 2015, and 40 percent from that date) ratings for left upper extremity neurological disability under Code 8513.  The Veteran is left-handed, as noted on several VA examinations.  Hence, the left upper extremity is considered the major one. 

Under Code 8510, mild incomplete paralysis affecting the upper radicular group of either extremity warrants a 20 percent rating. Moderate incomplete paralysis of the major and minor extremities warrants 40 and 30 percent ratings, respectively.  Severe incomplete paralysis of the major and minor extremities warrants 50 and 40 percent ratings, respectively.

Under Code 8513, mild incomplete paralysis affecting all radicular groups of either extremity warrants a 20 percent rating.  Moderate incomplete paralysis of the major and minor extremities warrants 40 and 30 percent ratings, respectively.  Severe incomplete paralysis of the major and minor extremities warrants 70 and 60 percent ratings, respectively.  

On September 2012 VA neck examination, the Veteran complained of left upper extremity weakness for several years, numbness and tingling in his left hand mostly localized to the fourth and fifth fingers, and increasing numbness while performing tasks such as holding the telephone and wiping himself with his left hand.  Muscle strength testing was normal in bilateral elbow and wrist flexion and extension and bilateral finger flexion and abduction.  No muscle atrophy was noted.  Reflex exam was normal in the bilateral biceps, triceps, and brachioradialis.  Sensory examination was normal in the bilateral shoulders and hands/fingers and right inner/outer forearm; decreased sensation was noted in the left inner/outer forearm.  Mild paresthesias and/or dysesthesias and severe numbness were noted in the left upper extremity.  There was no evidence of constant or intermittent pain in the bilateral upper extremities or of right upper extremity paresthesias and/or dysesthesias or numbness.  Further, there were no other signs or symptoms of radiculopathy.   The Veteran's left upper extremity radiculopathy was considered to be mild.

On September 2012 VA peripheral nerves examination, the examiner determined that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, but had symptoms attributable to peripheral nerve conditions, including mild paresthesias and/or dysesthesias and numbness in the left upper extremity.  Muscle strength, reflex, and sensory testing were normal.  No muscle atrophy was noted.
The radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves were normal, as were the upper, middle, and lower radicular groups.  The examiner found that the Veteran had no motor or sensory deficits referable to the cervical spine and opined that his nerve disabilities did not impact on his ability to work.

On January 9, 2015, VA neck examination, the Veteran reported left upper extremity weakness for years. He reported pain, numbness, and tingling in his left hand localized to the fourth and fifth fingers, as well as numbness in his right arm down to his elbow.  He had difficulty opening jars and holding objects.  On examination, muscle strength testing was normal for bilateral elbow and wrist flexion and extension, and right finger flexion and abduction; active movement against some resistance was noted for left finger flexion and abduction.  Reflex examination was hypoactive for bilateral biceps, triceps, and brachioradialis.  Sensory examination was normal for the bilateral shoulder area and right inner/outer forearm and hand/fingers; decreased sensation was noted in the left inner/outer forearm and hand/fingers.  Mild intermittent pain and moderate paresthesias and/or dysesthesias were noted in the left upper extremity; mild and moderate numbness was noted in the right and left upper extremities, respectively. The examiner found mild radiculopathy of the right upper extremity and moderate radiculopathy of the left upper extremity.

On January 9, 2015, VA peripheral nerves examination, the Veteran reported increasing weakness of the left upper extremity over the past two to three years when doing daily activities such as going to the bathroom; he began using his non-dominant hand to wipe himself.  Regarding the left upper extremity, he reported difficulty opening jars or small bottles and felt decreased strength in his left hand. His handwriting had progressively gotten worse and he was easily fatigued; he was still able to button shirts and tie shoelaces, but it took him more time to do those things.  He reported intermittent tingling and numbness daily to every other day, as well as an electric shock-like sensation and some achy pain.  Regarding the right upper extremity, he reported numbness and tingling in the upper posterolateral region of the arm and into the lateral aspect of the forearm and topical portion of the hand, without finger involvement. He also noticed some pain at the "notch" of the right elbow, which was aggravated by strenuous activity or repetitive use.  He reported an electrical-type sensation every once in a while, but no appreciable weakness.  Bilateral upper extremity cervical radiculopathy was diagnosed.

The Veteran's symptoms included intermittent pain, paresthesias and/or dysesthesias, and numbness that are mild in the right upper extremity and moderate in the left upper extremity.  Muscle strength testing was normal for right elbow and wrist flexion and extension, grip and pinch; there was active movement against some resistance on the left throughout.  There was no muscle atrophy, and reflex examination was normal bilaterally.  Decreased sensation was noted in the bilateral shoulder area, inner/outer forearm, and left hand/fingers.  The radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves were normal.  Incomplete paralysis was mild for the right upper radicular group; in the left upper extremity, there was moderate incomplete paralysis in the upper radicular group and mild incomplete paralysis in the middle and lower radicular groups.  Regarding functional impact, the examiner opined that the Veteran's cervical radiculopathy may limit his ability to lift heavy objects but would not preclude sedentary employment.  She further opined that the Veteran's right upper extremity cervical radiculopathy is mild and left upper extremity radiculopathy is moderate.  

A January 2015 EMG study showed evidence of mild early ulnar neuropathy at the right elbow, evidence of mild incomplete cervical radiculopathy at C5-6 on the right, and evidence of C5, C8, T1 radiculopathy on the left and incomplete C6-7 radiculopathy on the right.

On October 22, 2015, the Veteran underwent VA neck and peripheral nerves examinations pursuant to the Board's September 2015 remand.  On neck examination he complained of pain radiating down from his left upper limb to the left ring and little fingers, in the distribution of the left ulnar nerve.  He described a burning pain, which the examiner found typical of nerve pain.  He also reported intermittent numbness and paresthesias in the hand and little and ring fingers, as well as sharp, intermittent pain in the right elbow at the notch of the ulnar nerve which radiates down the course of the ulnar nerve on the ulnar side of the forearm to the right little and ring fingers.  The pain was aggravated if he squeezed his right hand; it radiated up the right arm to the base of the neck.

On examination, muscle strength testing was normal for bilateral elbow extension, right wrist flexion and extension, and right finger flexion and abduction; active movement against some resistance was noted in bilateral elbow flexion, left wrist flexion and extension, and left finger flexion and abduction.  No muscle atrophy was noted.  Reflex examination was normal in the bilateral biceps, hypoactive in the right triceps, and absent in the left triceps and bilateral brachioradialis.  Sensory examination was normal.  Moderate intermittent pain, paresthesias and/or dysesthesias, and numbness were noted in the bilateral upper extremities.  There were no other signs or symptoms of radiculopathy present; however, moderate radiculopathy was noted bilaterally.

On October 22, 2015, VA peripheral nerves examination, moderate intermittent pain, paresthesias and/or dysesthesias, and numbness were noted in both upper extremities.  Muscle strength testing was normal for right grip, and revealed active movement against some resistance in the left grip and right pinch, and active movement against gravity with left pinch.  The radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves were normal, as were the upper, middle, and lower radicular groups.  The examiner noted that the Veteran was very limited in the movements of the neck and in his ability to carry heavy objects as part of his employment.

Left Upper Extremity Neurological Disability

The Board finds that, prior to January 9, 2015, a rating in excess of 20 percent was not warranted, as the Veteran's left upper extremity radiculopathy was not shown to be worse than mild, as shown on examination.  Specifically, on September 2012 VA neck examination, muscle strength and reflex examinations were normal.  Sensory examination was also normal, other than for decreased sensation in the left inner/outer forearm.  Although severe numbness was reported, the examiner found that the Veteran's left upper extremity radiculopathy, considering the entire disability picture, was mild overall.  On September 2012 VA peripheral nerves examination (i.e., more specific for neurological impairment than the neck examination), numbness was noted to be only mild in severity.  Muscle strength, reflex, and sensory testing were all normal.  Further, the radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves were all found to be normal, as were the upper, middle, and lower radicular groups.  Physical examination consistently showed sensory and motor examination, and muscle strength to be normal ranging to mild deficits.  Accordingly, the Board finds that the criteria for the next higher rating (40 percent) were not met.  

The Board finds that from January 9, 2015, a rating in excess of 40 percent is not warranted, as the Veteran's left upper extremity radiculopathy was found to be no worse than moderate on examinations on that date.   Specifically, on VA neck and peripheral nerves examinations, mild intermittent pain and moderate paresthesias and/or dysesthesias and numbness were noted.  Incomplete paralysis of the left upper extremity was found to be moderate in the upper radicular group and mild in the middle and lower radicular groups.  While reflexes in the left triceps and brachioradialis were absent on October 2015 VA neck examination, sensory examination was normal; there was no muscle atrophy, and only moderate intermittent pain, paresthesias and/or dysesthesias, and numbness were noted.  The radial, median, ulnar, musculocutaneous, circumflex, and long thoracic nerves were all normal, as were the upper, middle, and lower radicular groups.  The examiner found that only moderate radiculopathy was shown.  In light of the foregoing, the Board finds that the absent reflexes in the left triceps and brachioradialis do not represent impairment consistent with severe incomplete paralysis, and that the disability picture is more consistent with a finding of moderate incomplete paralysis.  Accordingly, the Board finds that the criteria for a still higher 70 percent rating were not met.  

Right Upper Extremity Neurological Disability

[Service connection for right upper extremity neurological disability, rated 20 percent, was granted effective January 9, 2015.  The record is silent for any findings or complaints of prior right upper extremity radiculopathy.  Accordingly, there is no need to address whether the Veteran is entitled to a rating in excess of 20 percent prior to January 9, 2015.  Notably, the Veteran has not expressed disagreement with the effective date of the award.]

The Board finds that a rating in excess of 20 percent for the right upper extremity neurological disability was not warranted prior to October 22, 2015.  On January 9, 2015, VA neck examination, muscle strength and sensory examinations were normal, and reflexes were hypoactive for the right biceps, triceps, and brachioradialis nerves.  On VA peripheral nerves examination on that date, reflexes were normal but decreased sensation was noted in the right shoulder area and inner/outer forearm.  The examiner found, and the Board agrees, that these findings represent only mild incomplete paralysis.  Only mild numbness was noted in the right upper extremity. The examiners found mild radiculopathy of the right upper extremity and mild incomplete paralysis of the right upper radicular group.  As there was no evidence of moderate radiculopathy of the right upper extremity, a schedular rating in excess of the 20 percent assigned was not warranted.

However, the Board finds that, from October 22, 2015, a 30 percent rating is warranted for right upper extremity neurological disability based on the finding of moderate radiculopathy in the bilateral upper extremities on VA neck examination on that date.  Specifically, findings included some reflex deficiencies, notations of moderate intermittent pain, paresthesias and/or dysesthesias and numbness, and moderate radiculopathy. Accordingly, the Board finds that from the October 22, 2015, date of examination, the Veteran's right upper extremity neurological disability is reasonably shown to have been manifested by moderate incomplete paralysis of the minor extremity radicular group, warranting a 30 percent rating.  At no time under consideration have the right upper extremity neurological symptoms exceeded impairment consistent with moderate incomplete paralysis.  Accordingly, a rating in excess of 30 percent from October 22, 2015, is not warranted.

The Board has also considered whether referral of these issues for consideration of an extraschedular rating is warranted.  The Board notes that the schedular criteria provide for ratings in excess of those now assigned, but that (as discussed above) the criteria for such ratings are not met.  Furthermore, the record does not show, and the Veteran has not specifically alleged any symptoms or impairment not encompassed by the schedular criteria.  Therefore, the Board finds that the schedular criteria are not inadequate, and that referral for consideration of extraschedular ratings is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As the Veteran is employed, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Increases in the (20 percent prior to October 22, 2015, and 30 percent from that date) ratings for the Veteran's cervical spine disability are denied.  

Increases in the (20 percent prior to January 9, 2015, and 40 percent from that date) ratings for the Veteran's left upper extremity neurological disability are denied.

A rating in excess of 20 percent for the Veteran's right upper extremity neurological disability prior to October 22, 2015, is denied; a staged increased (to 30 percent, but no higher) rating is granted for the disability from October 22, 2015, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


